PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Springate et al.
Application No. 17/260,272
Filed: 14 Jan 2021
For: HIGH-MOLECULAR-WEIGHT FUCANS FOR TREATING FIBROUS ADHESIONS AND OTHER DISEASES AND CONDITIONS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 27, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 22, 2022.  The issue fee was timely paid on May 20, 2022.  Accordingly, the application became abandoned onMay 21, 2022.  A Notice of Abandonment was mailed on May 25, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a submission of executed Substitute Statement in lieu of an Oath or Declaration for Inventor Ian Millet and executed declarations for Inventors Christopher Michael Kevin Springate, Hesong Sun and Sailesh Haresh Daswani, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of ~ attorney name- appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Joshua King
	P.O. Box 50205
	Bellevue, WA 98015